Citation Nr: 0016170	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left leg disability, 
including the residuals of a fractured left tibia and fibula 
and osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to July 
1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In November 1999, the veteran had a hearing before the 
undersigned.


REMAND

The claim of entitlement to service connection for left leg 
disability, including the residuals of a fractured left tibia 
and fibula and osteomyelitis, has previously been denied by 
the RO, the last time in September 1978.  Evidence on file at 
that time included the veteran's service medical records 
which revealed the lower extremities were noted to be normal 
on physical examination for entrance into service on November 
10, 1975, with the exception of a six inch scar on the left 
lower leg.  In a medical history report completed at that 
time, the veteran reported cartilage had been removed from 
the left knee in 1968 at The Christ Hospital.  He denied 
having had any other medial illness or injury, or medical 
treatment within the previous five years, other than for 
minor illnesses.

Service medical reports of record also revealed that on 
November 20, 1975, nine days after his entry on active duty, 
the veteran was placed in a medical hold status, pending a 
medical board evaluation, due to osteomyelitis associated 
with old malunion of fractures of the left tibia and fibula.  
Reports of clinical evaluation which precipitated such 
finding were not of record at the time of the September 1978 
RO denial decision.

A letter from the VA hospital in Cincinnati, Ohio, dated 
April 12, 1976, indicated that the veteran had been 
hospitalized on December 4, 1975, and released from the 
hospital on December 7, 1975.  A report of the December 1975 
hospitalization was not of record at the time of the 
September 1978 RO denial decision.  

The service medical reports of record also included a report 
of medical history completed on June 28, 1976 wherein the 
veteran reported he had been unable to travel following VA 
hospital discharge in December 1975 until January 1976 when 
he had been hospitalized at Clermont County Hospital for 
possible refracture and a ruptured spleen, and had been 
transferred to Wright Patterson hospital from January 1 - 28, 
1976.  He also reported treatment at Our Lady of Mercy 
hospital from February 2 - 20, 1976, at Fort Knox from 
February 25 - 28, 1976, at Cincinnati General hospital from 
March 10, 1976 to June 25, 1976, and at Wright Patterson on 
June 27 and 28, 1976.  It is noted that in 1993, the RO 
requested all records of treatment of the veteran at 
Cincinnati General hospital from 1975.

A medical board evaluation summary, dated July 16, 1976, 
notes as history of the veteran's illness, that the veteran 
had enlisted in the military, but had been unable to train 
because of pain in the left leg.  It was noted that the 
veteran's admission to a VA medical facility on December 4, 
1975 had been for treatment of drainage from the left leg.  
It was reported that the veteran had been admitted to Wright-
Patterson AFB hospital on January 1, 1976 for a painful knee, 
with a diagnosis of possible ruptured knee.  It was also 
stated he had been subsequently seen at Cincinnati General, 
Jewish General and Walson Army hospitals for treatment of 
drainage from his left leg.  The reports of such treatment 
during active service were not of record at the time of the 
September 1978 RO denial.  

The record contains medical treatment reports from the The 
Christ Hospital, dated in March 1972, from Walson Army 
hospital, Fort Dix, New Jersey, dated June 25 and 26, 1976, 
from Cincinnati General Hospital dated from June 1976 to 
December 1977, and from Bethesda Hospitals, Cincinnati, Ohio, 
dated from March to July 1978, including by James H. LeVan, 
Jr., M.D..   

The veteran was notified of the September 1978 denial 
decision, as well as his appellate rights; however, he did 
not submit a Notice of Disagreement with which to initiate 
the appellate process.  Under such circumstances, the 
provisions of 38 U.S.C. § 4005(c) (1976) and 38 C.F.R. 
§§ 19.129(a), 19.192 (1978) require that the determination be 
deemed final.

However, in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), it 
was held that when there is a breach of the duty to assist in 
which the VA fails to obtain pertinent service medical 
records specifically indicated by the veteran, and fails to 
provide the claimant with notice explaining the deficiency, 
adjudication of the claim does not become final for purposes 
of appeal.  Additionally, in Tetro v. West, No. 97-1192 (U.S. 
Vet. App. Apr. 4, 2000), Hayre was interpreted as holding 
that the failure of VA to fulfill the duty to assist by 
obtaining pertinent VA medical records vitiates the finality 
of an RO decision for purposes of direct appeal.

Based on the foregoing, the Board finds that prior 
adjudications of the claim for service connection for the 
disability at issue, in July 1978 and September 1978, are not 
final as the VA failed in its duty to obtain pertinent 
service medical records, as outlined above, to include 
reports of treatment at the Cincinnati, Ohio VA medical 
center during active service.  In this regard, the record 
does not reflect any attempt was made to obtain such records.  
In the absence of a prior final denial, there exists no 
requirement for the submission of new and material evidence 
to reopen the claim.  Rather, the claim remains open for de 
novo adjudication, and the issue on appeal is as reflected on 
the title page of this remand.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  The RO should attempt to obtain a 
copy of all reports of medical treatment 
of the veteran during active service, 
pertinent to this appeal, identified 
above, that are not already of record, to 
include reports of clinical evaluation 
which served as the basis for the 
November 20, 1975 medical hold status, 
reports of hospitalization treatment in 
December 1975 at the VA medical facility 
in Cincinnati, Ohio, and at Clermont 
County Hospital, Wright-Patterson 
military base medical facility, Our Lady 
of Mercy hospital, at Fort Knox, at 
Wright Patterson AFB medical facility, at 
Jewish General hospital, and at Walson 
Army hospitals, in 1975 and 1976, to 
include for treatment of drainage from 
his left leg.  As necessary, the medical 
provider should be contacted directly and 
requested to provide such pertinent 
records.  

2.  The RO should contact the veteran and 
request that he identify all providers of 
medical treatment for left leg disability 
prior to service, and provide necessary 
authorization to obtain records of such 
treatment from the identified providers.  
The veteran should also be requested to 
provide any records of such treatment in 
his possession.  Thereafter, the RO 
should contact the identified medical 
providers and request a copy of all 
reports of pertinent treatment prior to 
the veteran's entrance into service in 
November 1975, not already of record, to 
include at The Christ Hospital in 1968 
and 1969.

3.  Thereafter, the veteran's claims 
folder should be forwarded to an 
appropriate VA medical physician for 
review and an opinion as to whether the 
clinical evidence of record establishes 
chronic aggravation of the residuals of a 
fractured left tibia and fibula and 
osteomyelitis in service.

4.  Following completion of the above 
requested development, to the extent 
possible, the RO should adjudicate, de 
novo, the claim of entitlement to service 
connection for left leg disability, to 
include the residuals of a fractured left 
tibia and fibula and osteomyelitis.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
provided a statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



